 166324 NLRB No. 23DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We adopt the judge™s conclusion that the Respondent engaged inobjectionable conduct and violated Sec. 8(a)(1) by announcing on
the day before the election a new policy providing that employees
would receive a 2-percent yearend bonus based on areawide per-
formance. In so doing, we draw an inference of interference with
employee free choice from all the evidence presented and the Re-
spondent™s failure to establish a legitimate reason for the timing of
its announcement. Speco Corp., 298 NLRB 439, 439 fn. 2 (1990),and case cited therein.1All full-time and regular part-time mobile unit assistant I andII™s, mobile unit supply clerks, donor services technicians I and II™s,
and donor specialist I™s employed by the Employer in its collection
department, at its facilities located in Omaha, Nebraska, but EX-
CLUDING office clerical employees, professional employees,
guards, supervisors as defined in the Act, and all other employees.Midwest Region Blood Services, an affiliation of theAmerican Red Cross and General Drivers &Helpers Local Union No. 554 affiliated with the
International Brotherhood of Teamsters, AFLŒ
CIO. Cases 17ŒCAŒ18719 and 17ŒRCŒ11370August 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn March 25, 1997, Admininstrative Law JudgeLawrence W. Cullen issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the Charging Party filed a brief in response.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions2and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that Midwest Region Blood Services, an affili-
ation of the American Red Cross, Omaha, Nebraska,
its officers, agents, successors, and assigns, shall take
the action set forth in the Order.ITISFURTHERORDERED
that the election held onJuly 11, 1996, in Case 17ŒRCŒ11370, is set aside and
that this case is severed and remanded to the Regional
Director for Region 17 for the purpose of conducting
a new election.Lyn Buckley, Esq., for the General Counsel.Soren Jensen, Esq. (Erickson & Sederstrom), of Omaha, Ne-braska, for the Respondent.M. H. Weinberg, Esq. (Weinberg and Weinberg, P.C.), ofOmaha, Nebraska, for the Charging Party.BENCH DECISIONSTATEMENTOFTHE
CASELAWRENCEW. CULLEN, Administrative Law Judge. Thiscase was heard before me on February 19, 1997, in Omaha,
Nebraska, pursuant to an order issued by the Regional Direc-
tor for Region 17 of the National Labor Relations Board (the
Board) consolidating Cases 17ŒCAŒ18719 and 17ŒRCŒ
11370. The complaint is based on a charge filed by General
Drivers & Helpers Local Union No. 554 affiliated with the
International Brotherhood of Teamsters, AFLŒCIO (the
Charging Party or the Union) on July 15, 1996, alleging that
Respondent, Midwest Region Blood Services, an affiliation
of the American Red Cross (the Respondent) violated Sec-
tion 8(a)(1) of the National Labor Relations Act (the Act) by
announcing a wage increase to employees in the bargaining
unit1in a Board election, the day prior to the date of theelection in order to influence the outcome of the election.
The election was held on July 11, 1996, and was conducted
pursuant to a Decision and Direction of Election issued by
the Regional Director for Region 17 on June 13, 1996. The
revised tally of ballots shows there were approximately 47
eligible votes, 20 of whom cast ballots for, and 21 against
union representation. There were no void ballots and there
were two sustained challenges. On November 15, 1996, the
Union filed timely objections to the election. The objections
are based on the announcement 1 day before the election of
a 2-percent yearend performance bonus for the Western area
(which includes Respondent) of the American Red Cross op-
eration. The Respondent has by its answer filed on December
23, 1996, denied the commission of any unfair labor practice.
The Respondent also contends that the announcement had no
effect on the election.I issued a bench decision in this case at the hearing onFebruary 19, 1997, pursuant to Section 102.35(a)(1) of the
Board™s Rules and Regulations on the entire record in this
proceeding including my observations of the witnesses who
testified here, and after due consideration of the authorities
cited and the closing arguments made by the parties. In ac-
cordance with Section 102.45 of the Board™s Rules and Reg-
ulations, I certify the accuracy of, and attach hereto as ‚‚Ap-
pendix A™™ the pertinent portion (pp. 252Œ271) of the trial
transcript as noted and corrected by me.FINDINGSOF
FACTI. JURISDICTIONA. The Business of RespondentRespondent Midwest Region Blood Services, an affiliateof the American Red Cross, maintains an office and place of
business in Omaha, Nebraska, where it is engaged in the col-
lection, processing, and distribution of blood and related mat-
ters and is an employer within the meaning of Section 2(2),
(6), and (7) of the Act.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00166Fmt 0610Sfmt 0610D:\NLRB\324.019APPS10PsN: APPS10
 167AMERICAN RED CROSS2If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.™™B. The Labor OrganizationThe Union is a labor organization within the meaning ofSection 2(5) of the Act.CONCLUSIONSOF
LAW1. Respondent is an employer within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by itsannouncement of a wage increase the day prior to the elec-
tion scheduled for July 11, 1996, among Respondent™s em-
ployees in the following appropriate unit:All full-time and regular part-time mobile unit assistantI and II™s, mobile unit supply clerks, donor services
technicians I and II™s, and donor specialist I™s employed
by the Employer in its Collection department, at its fa-
cilities located in Omaha, Nebraska, but EXCLUDING
office clerical employees, professional employees,
guards, supervisors as defined in the Act, and all other
employees.4. The above unfair labor practice in connection with thebusiness engaged in by Respondent has the effect of burden-
ing commerce within the meaning of Section 2(2), (6), and
(7) of the Act.THEREMEDYHaving found that the Respondent has violated the Act, itshall be ordered to cease and desist therefrom, to take certain
affirmative actions including the posting of an appropriate
notice designed to effectuate the purposes of the Act as set
out in the attached transcript (Exh. A). The notice is attached
as Exhibit B.The Objection to the ElectionI find that the objection to the election should be sustainedand the election held on July 11, 1996, should be set aside
and a second election be conducted by secret ballot among
the employees in the appropriate unit and that Case 17ŒRCŒ
11370 be transferred to the Regional Director for Region 17
for the setting of a second election at such time and place
as the Regional Director deems appropriate.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, Midwest Region Blood Services, an affil-iate of the American Red Cross, Omaha, Nebraska, its offi-
cers, agents, and representatives, shall1. Cease and desist from
(a) Announcing a wage increase in order to dissuade itsemployees in the aforesaid appropriate unit from selecting
General Drivers & Helpers Local Union No. 554 affiliatedwith the International Brotherhood of Teamsters, AFLŒCIOas their collective-bargaining representative in a Board elec-
tion.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days after service by the Region, post copiesof the attached notice marked ‚‚Appendix B.™™3Copies of thenotice, on forms provided by the Regional Director for Re-
gion 17, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. In the
event that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility in-
volved in these proceedings, the Respondent shall duplicate
and mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the Re-
spondent at any time since.(b) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.ITISFURTHERORDERED
that Case 17ŒRCŒ11370 is trans-ferred back to the Regional Director for Region 17 for the
setting of a second election by secret ballot among Respond-
ent™s employees in the aforesaid appropriate unit at such time
and place as he deems appropriate.APPENDIX A252substantial showing of anti-union animus in this case.There is, what happened is an individual not trained inlabor relations matters, with having a habit of providing in-
formation quickly to her employees, not thinking this had
anything to do with the election or the union organizing
drive, not thinking it had anything to do with being frozen,
did what she always did and always does. She got the infor-
mation and it was late, and she got it, and she passed it on
to the employees under her supervision, which was her prac-
tice.There was no intent to interfere with the election, no intentto influence the vote. It was done automatically and done
without malice. And I believe the burden of proof on the
General Counsel toŠis to prove that she acted with that kind
of intent, and there is not that evidence in this record.ADMINISTRATIVELAWJUDGECULLEN: All right. We willgo off the record.(Off the record.)VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00167Fmt 0610Sfmt 0610D:\NLRB\324.019APPS10PsN: APPS10
 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ADMINISTRATIVELAWJUDGECULLEN: We™re on therecord. All right Ladies and Gentlemen, I am going to issue
a bench decision in this case as I previously advised counsel,
upon the entire record in this proceeding including my obser-
vations of the witnesses who testified and after a review of
the exhibits presented, and the arguments, trial memorandum
and trial briefs presented by the parties, I™m going to make
the following Findings of Fact and Conclusions of Law. The
following will253include a composite of the credit testimony and exhibits pre-sented at the hearing. Jurisdiction in this case is uncontested.The complaint alleges the Respondent admits, and I findthat all times material herein the Respondent has been anemployer engaged in commerce within the meaning of Sec-
tion 2(6) and (7) of the Act, and that the union has been a
labor organization within the meaning of Section 2(5) of the
Act.I find that Joan B. Manning, chief executive officer of Re-spondent™s Midwest Blood Region, and Richard LeGrand,
area vice president of the Western Region of the ARCBS,
are and have at all times been supervisors within the mean-
ing of Section 2(11) of the Act and agents of Respondent
within the meaning of Section 2(13) of the Act. And with
respect to these cases, Case 17ŒCAŒ18719 is the complaint
case, and No. 17ŒRCŒ11370 is the representation case, and
they were consolidated by the Acting Regional Director of
Region 17 of the National Labor Relations Board on Decem-
ber 16th, 1996.The complaint in case No. 17ŒCAŒ18719 was issued onJuly 15th, 1996 and is based on a charge filed by the Gen-
eral Drivers and Helpers, Union Local No. 554 affiliated
with International Brotherhood of Teamsters, AFLŒCIO. The
complaint alleges that Respondent violated Section 8(a)(1) of
the Act by announcing the implementation of a new perform-
ance plan providing for a conferral of increased benefits
upon employees254one day before a scheduled board election.On April 29th, 1996 a petition was filed by the union withthe National Labor Relations Board for an election of certain
of Respondent™s employees. An election by secret ballot was
conducted on July 11th, 1996 among the employees in the
following appropriate unit. ‚‚All full-time and regular part-
time mobile unit assistant I and II™s, mobile unit supply
clerks, donor services technicians I and II™s and donor spe-
cialist I™s employed by the employer in its Collections De-
partment, at its facilities located in Omaha, Nebraska, but ex-
cluding office clerical employees, professional employees,
guards, supervisors as defined in the Act, and all other em-
ployees.™™The election had been, was conducted pursuant to a deci-sion and direction of election which was issued by the Re-
gional Director of Region 17 on June 13th, 1996. The re-
vised tally of ballots shows that there were approximately 47
eligible voters, 20 of whom casts ballots for, and 21 against
union representation. There were no void ballots and there
were two sustainedŠand two sustained challenges.On November 15th, 1996, the Union filed timely objec-tions to the elections. The objections are concerned with the
announcement of a two percent year end bonus for a Western
Area performance one day before the scheduled election.
Specifically the objection to the election cites the July 11th,2551996 election and asserts that on July 10, 1996 the Employerunilaterally implemented and promised a wage increase,
which is a benefit at the time of the election, when the Em-
ployer had refused previously to implement significant wage
increases.The objection asserts that the Employer proposed to theemployees a new ‚‚employee incentive program™™ for addi-
tional compensation, a totally new program never promised
before which benefits were promised by the Employer during
an organizational campaign, in an attempt to defeat or chill
the organizational campaign. In its answer, the Respondent
admits the distribution of the July 10, 1996 memorandum to
employees, but denies it was ‚‚necessarily™™ a ‚‚new™™ plan
or that it ‚‚necessarily conferred increased benefits upon em-
ployees.™™ Respondent otherwise denies the complaint allega-
tions contained in paragraphs six and seven of the complaint,
and each allegation not heretofore specifically admitted.Respondent further states in its answer that the aforesaidmemorandum was distributed to all employees of the Mid-
west Region and not just to members of the proposed bar-
gaining unit and the information contained in the memoran-
dum was distributed following receipt of a information
memorandum from the Western Region of American Red
Cross Blood Services. Respondent further denies that the
memorandum in any way interfered with or had any effect
on the election and specifically denies that publication of the
memorandum in any way violated any provision256of the Act.At the hearing the General Counsel called the followingwitnesses who testified as follows. The first witness called
was Joan Manning. She is the CEO of the Midwest Region
of the American Red Cross and has held that position since
January 1995. Between January and March of 1995 she was
in this position as the acting principal officer.She was examined by the General Counsel pursuant toRule 611(c). She testified that she oversees operations of all
aspects of the Midwest Blood Region. She oversees person-
nel, pay, changes in pay, and various changes in pay and
handles personnel questions including questions concerning
the union and the organizational campaign and was involved
in preparation of campaign material when Respondent sought
to defeat the union campaign, and signed letters to employ-
ees.She testified the Midwest Region does the collection, proc-essing and distribution of blood andŠand employs approxi-
mately 300 employees. Within the unit, there wereŠthere
were approximately 43 to 47 employees according to her tes-
timony. In mid-March of 1996 she became aware of the
union campaign. She received a letter from the Teamsters
local here involved dated March 13th, 1996. She doesn™t re-
call the exact date, but she did receive the letter on or about
the 14th, I believe she stated.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00168Fmt 0610Sfmt 0610D:\NLRB\324.019APPS10PsN: APPS10
 169AMERICAN RED CROSSAll right. She also received a letter April 2nd and on2573/11 a memoŠsheŠshe identified a memo scheduling meet-ings of employees for 3/13. This, however, was the first time
sheŠshe had seen this particular memorandum, according to
her testimony. She was, however, in charge of labor relations
at the time of the issuance of the March 11th memorandum.She acknowledges there were meetings conducted onMarch 13th, but contended she did not know anything about
these particular meetings and was not present. She did not
recall a meeting on March 15th. On April 5th she sent out
a letter to employees concerning the union campaign.She acknowledged that during the campaign, the Respond-ent brought to the employee™s attention the question of
strikes and of the permanent replacement of employees. She
acknowledges that the Respondent sought to defeat the union
campaign or the campaign to organize the union™s employ-
ees.She acknowledges that legal consultants were used by theMidwest Region in the anti-union campaign. Her staff re-
ceived advice in writing letters. Letters were occasionally
sent to attorneys at the National headquarters. In addition,
there were local attorneys involved in representing the Re-
spondent. Attorneys™ fees for the campaign, she paid the
local attorney and consulted him on these matters. She is not
sure who paid the National American Red Cross attorneys.
She did not pay this attorney, but did utilize his services.258By way of background, she testified on examination by theGeneral Counsel that in June and July of 1995 the American
Red Cross decided that changes and cuts were necessarily
because the American Red Cross had lost approximately
$113 million in the previous year. All sections of the Bio-
medical Services including her function were being asked to
cut expenses. She directed a memo to employees dated June
the 21st, 1995 which discussed the expense reductions and
the consequences that were to follow. Layoffs took place ap-
proximately July 1st, 1995.She acknowledged that on July 10th she sent a memoran-dum to employees, that is July 10th of 1996, announcing a
two percent bonus. This was the day before the election
scheduled on July 1th, 1996. She testified that she learned
of approval of the plan on July the 9th, which was in a
memorandum directed by Richard LeGrand, the senior vice
president of the Western Area.She subsequently received a more detailed description ofthe bonus program after the July 11th election. A meeting
was held in August 1996 with employees apprised of the de-
tails of his bonus.G.C. No. 12(a) is an August 1996 newsletter of the Re-spondent stating that meetings were being held, staff meet-
ings on August 1, 2, 5 and 16, to discuss the new incentive
plan. She conducted these meetings and gave employees a
detailed description of the two percent salary bonus at these259meetings.Dropping back to February 23rd, 1996 with respect to thebudget, she learned of a two percent across the board in-crease but this is a separate element of the Respondent™scompensation Plan, and the two percent bonus was not part
of the budget guidelines of February 1996. She did not an-
nounce the two percent across the board increase the day
after she learned of it. Rather, it was conveyed subsequently
by Jim Ross, the senior vice president of the Biomedical
Services on February 28th at a meeting of unit employees.She was told, however, to budget for the two percent in-crease, but did not receive approval for that increase, that is,
the across the board increase until April of 1996. According
to her testimony, Ross announced at the February 78th, 1996
meeting that he believed there would be a merit increase, but
she does not recall him specifically saying it would be two
percent.However, in her supplemental affidavit dated September27, 1996 she stated that he, Ross, told employees about the
two percent wage adjustment. She acknowledged that a few
days had lapsed between her receipt of information of the
1995 Reduction in Force and staff, and various cuts and her
announcement to the employees.On July 9th 1996 she received the information with re-spect to260the bonus and this was to be a year end bonus. That, of thefiscal year commencing July 1, 1996 and ending July 1,
1997. This bonus has not yet been issued, and it has not yet
been determined as to the amount of the bonus and Respond-
ent will not be able to do so until July 1, 1997 after the end
of the fiscal year.She is not aware whether or not employees were informedconcerning the target figure. She does not recall sharing this
information with them. She acknowledged in cross examina-
tion that the two percent bonus will not be paid if there is
a downturn in Red Cross fortunes which sets off a trigger
causing a reduction in expenses.She testified she discussed various matters with LeGrandtwo to four times a week and kept him advised of the orga-
nizing campaign that occurred in 1996. On July 1, 1996 the
employees received the two percent pay increase, which was
the across the board increase, which was not here in question
as a possible violation by the board.Richard LeGrand testified he is the vice president of theWestern Area for Blood Services of Red Cross. He testified
he passed on to the CEO™s of the eight regions which report
to him and are under his area of supervision the changes
made by the National office. On July 9th he received ap-
proval for the Bio-Share Program including the two percent
bonus. The July 9th memo gave no indication or no instruc-
tions one way or261the other to the CEO™s as to when they could or should an-nounce, make this announcement or pass this announcement
on to employees.In his affidavit he stated that by June 30th he had not re-ceived approval of the corrected recommendations following
a meeting of June 21st at the National headquarters concern-
ing this program. Targets had no been approved prior to July
9th on which date he received the notification from the Na-
tional Office in Washington. In his July 9th memorandum he
stated he would be contacting the CEO™s within the next 10VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00169Fmt 0610Sfmt 0610D:\NLRB\324.019APPS10PsN: APPS10
 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
days, with the information, which could then be disseminatedto the employees.On July 17th he faxed all of the regional and area targetsto all CEO™s through his chief financial officer. He acknowl-
edged that the two percent year end bonus for July 1, 1996
to ™97 period has not yet been paid and it has not yet been
calculated, and acknowledged also that if the target were set
too high, the bonus would not be paid.He stated his policy is that unions are not necessary andthis policy is in effect for the Western Area under his super-
vision. He testified also that the National Office attorney ad-
vised Manning with respect to the union organizational cam-
paign. He testified further that consultants regarding the
union were not paid by his area budget and that these pay-
ments were made either on a national262or regional level. He was aware there was an organizingcampaign in the Midwest Region probably in March of 1996.He was aware of Manning™s programs with respect to theconduct of Respondent™s answer to the union campaign.
There was no directive made to the CEO™s to disseminate the
Bio-Share Program by any certain day. It was left up to the
CEO™s as to how and when to disseminate. He did not advise
Manning of how to conduct the union campaign, and this
was left up to Manning as it would be with respect to all
other CEO™s.General Counsel also called Dennis Warner, who is a rankand file employee within the appropriate unit so stated
above. He is a mobile unit assistant in Collections and has
been in the Collections Department since 1994. He testified
that the pay policy when he came on board was a pay for
performance program at the time he started as an employee.He testified that in early 1996 the region experienced awage compression within the mobile unit, and that the assist-
ants in that department and the Collections Department were
affected. This caused dissatisfaction among these employees
and they submitted grievances to Respondent. There was a
walk out also in February of 1996. It ended and all the em-
ployees returned to work.They received a letter from KathleenŠMR. WEINBERG: Sullivan.ADMINISTRATIVELAWJUDGECULLEN:ŠNicolini, theHuman263Resources representative answering the various grievances.After these occurrences, the employees contacted the AFLŒ
CIO and sought union representation and the organizing
campaign was begun. He identified General Counsel™s Ex-
hibit No. 10(a), which was a March 11th, 1996 announce-
ment by Kathleen Sullivan, the Collections Department Re-
spondent, setting the March 13th meeting with respect to the
union campaign.Warner testified he did not know of the two percent bonusprior to July 10th, 1996, the day before the election, and that
a two percent bonus for him would mean approximately an
additional $300 to $350 depending on the hours that he
worked. At the time he received the notification, he also
found in his mail, in his personal mailbox aŠan anti-unionmemorandum prepared by Respondent in answer to the unioncampaign. And this was on July the 10th, 1996.In its case, the Respondent recalled LeGrand who testifiedhe dismissed regional targets with the CEO in the budget re-
view process. He never announces specifics of a plan until
he has them in his hand. He testified concerning the dif-
ference between the July 9th approval and the July 17th,
which was a dissemination of information in a format of de-
tailed data.Joan Manning was also recalled and identified a numberof exhibits which were received in evidence, and was asked
why she had distributed LeGrand™s memo on 7/10/96. And
she testified264that she viewed it as part of the overall employee perform-ance program and the program applied to all 300 employees
under the auspices of the Midwest Region, and not merely
the employees in the unit. She testified further that she did
not consult anyone with respect to whether or not to issue
the memorandum to the unit employees.In her closing statement, the General Counsel argues thatthis was a new employee benefit. It was given the day be-
fore, or announced the day before the election. It was not
necessary to do so, and she points to testimony and evidence
that in six of the other seven regions the announcement was
not made until much later and that what had led to the union
campaign was that on June 19, 1995, there were layoffs.
There wereŠthere was a decrease and an elimination with
respect to certain fringe benefits, and that in February of
1996, the employees submitted grievances, engaged in a
walk out and finally turned to the union. The campaign was
intense and the Respondent took a strong position against
union organization of its employees.As part of that, the Respondent interviewed employees andthis is relying on the testimony of Mr. Warner. And she cites
board cases with respect to the employer, a board case with
respect to the employer being flash frozen in time as to an
election so that the employer is prohibited from awarding
any benefits or doing anything or making promises or an-
nouncing265benefits that it had not given prior to the critical period be-fore the election.The Charging Party argues that as the announcement ofthe two percent raise was made the day before the election
and not to take effect until July of 1997, it was premature,
and at that time, the target date had not been announced. Ad-
ditionally, the Charging Party notes that this was a discre-
tionary bonus. And in cases involving a discretionary bonus,
the law is clear that the Respondent must come forth with
a business reason for doing so because it was not necessary
that it be issued.And that in this instance, the Respondent violated Section8(a)(1) of the Act Charging Party™s counsel cites various
cases with respect to to timing and the overall effect on the
election process.The Respondent contends that the General Counsel has theburden in this case andŠand that she must show that Man-
ning had an intent to interfere with the election and must
also show that the conduct complained of actually had an ef-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00170Fmt 0610Sfmt 0610D:\NLRB\324.019APPS10PsN: APPS10
 171AMERICAN RED CROSSfect on the election. He argues also that the compensationprogram was nine or 10 days overdue and the program was
actually retroactive to July 1 which he would contend further
justifies the announcement on July 10th, the day before theelection.All right. My analysis, I find that the Respondent did266violate Section 8(a)(1) of the Act by the issuance of the July10, 1996 memorandum to the unit employees. As the Gen-
eral Counsel and the Union contend, its was not necessary
for the Respondent to issue the July 10th memorandum on
July 10, 1996 one day prior to the election.There is no dispute that the original memorandum of July9 from Vice President LeGrand of the Western Area to Re-
spondent™s CEO™s was done in the normal course of the busi-
ness, and the General Counsel does not allege a violation by
the issuance of this particular memorandum. But there has
been no showing by Respondent that it was necessary to
issue the July 10th memorandum to employees on that date.
It is undisputed that CEO Joan Manning was aware of the
imminent election set for July 11th when she issued the July
10th memorandum to the unit employees.I find it was apparent that the issuance of this memoran-dum had the tendency to have an effect on the outcome of
the election and should have been apparent to Manning who
was admittedly being advised by counsel. Whether she chose
to ignore advice or chose to act on her own as she testified,
she certainly was on notice that there was a union campaign
involved and had been previously advised by counsel.I do not find credible her testimony that she did not con-sider this to have any possibility of effect on the election and
did not consider whether, in fact, it did or not.267It is obvious to me that a two percent bonus would have theinevitable effect of convincing employees that all good
things flowed from the employer™s generosity and conversely
that this largess could be cut off if the employer chose to
do so.I do not find that the Respondent has shown any businessnecessity whatsoever for the announcement of the bonus on
July 10th one day before the election rather than waiting
until after the election was held. This, with respect to the
election itself, this is a very close election. Two votes in the
other direction would have changed the outcome and I find
that the timing involved here inherently had the tendency to
affect the election and that the election should be set aside
and the case referred to the Regional Director for further
processing and resetting the election at a time and place to
be determined by the Regional Director following the rem-
edying of the violation found in this case.I find the cases cited by the General Counsel and theCharging Party herein are relevant. Some casesŠand I may
list some others in the more formalized opinion when I issue
this opinion in its entirety upon receipt of transcript, but
some of the cases relied on by me in this case are NLRB v.Exchange Parts Co., 375 U.S. 405, 1964, that™s a SupremeCourt case. And the discussion with respect to this opinion
by Justice Harland wherein he stated:268‚‚The danger inherent in well-timed increases and bene-fits is the suggestion of a fist inside the velvet glove.
Employees are not likely to miss the inference that the
source of benefits now conferred is also the source
from which future benefits must flow and which maydry up if it is not obliged.™™General Counsel also cites Comcask Cablevision and that is313 NLRB 220, a 1993 case wherein the Administrative Law
Judge with Board approval found that whether amounts of
increases were manipulated to affect the results of that par-
ticular election is the issue. And if so, a violation of Section
8(a)(1) is established, even if some wage increases have been
called for at the time.This is because an employer is obliged to carry out hiswage setting practices during a union campaign in the same
manner it would have done in the absence of the campaign.
And the Administrative Law Judge states further that manip-
ulating amounts of otherwise scheduled wage increases has
an unlawfully coercive effect even here the increases are as
little as two percent of base wages.See also Sears Roebuck and Company, 305 NLRB 193,195 (1991), Southgate Village, 319 NLRB 220, 248Œ250(1993), and Speco Corp., 298 NLRB 439 (1990).Some additional cites by the Charging Party follow thetiming of the decision and the timing of the announcement
are crucial citing NLRB v. Rexall Chemical269Company, 418 F.2d, 603, Fifth Circuit, 1969. And NLRB v.Style Tech, 520 F.2d 275, Fifth Circuit, 1975, and NLRB v.Commercial Letter, Inc., 455 F.2d 105, 111Œ112, Eighth Cir-cuit, 1972, J.C. Penny Company, Inc. v. NLRB
, 384 F.2d479, Tenth Circuit, 1969. And Des Moines Glove Companyand Butcher Workmen, 146 NLRB No. 24, 1964.All right. Conclusions of law, One, The Respondent is anemployer within the meaning of Section 2(2), (6) and (7) and
of the Act. Two, Respondent violated Section 8(a)(1) of the
Act by announcing the implementation of a wage increase on
the day prior to the scheduled election before the National
Labor Relations Board for employees in the above described
unit.This unfair labor practice, in connection with the businessof Respondent engaged in by the Respondent, has the effect
of burdening commerce within the meaning of Section 2(2),
(6) and (7) of the Act. The Remedy having found that Re-spondent violated the Act, I recommend that Respondent
cease and desist therefrom and take certain affirmative ac-
tions designed to effectuate the purposes and policies of the
Act including the posting of an appropriate notice.Upon return to my office and following the receipt of tran-script, I will issue a formal decision shortly thereafter upon
receipt of the transcript and exhibits in this case and will in-
corporate these transcript pages which I am now270dictating herein into the body of the decision. I may makecorrections to these transcript pages for purposes of grammar
and/or anything substantive that I may have missed in here,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00171Fmt 0610Sfmt 0610D:\NLRB\324.019APPS10PsN: APPS10
 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
or may not have covered, but this decision should stand invirtually the same form as I have given it today.With respect to the election, I find the election should beset aside and Case 17ŒRCŒ11370 should be referred to the
Regional Director for Region 17 of the National Labor Rela-
tions Board for his determination to set another election at
a time and place when a fair election can be held following
the remedying of the unfair labor practice found in this case.
I find that the objection to the election should be sustained
and the election should be set aside as the unfair labor prac-
tice as found above by the announcement of the increase in
wages by Respondent the day prior to the scheduled election
occurred during the critical period and destroyed the labora-
tory conditions required to insure a fair election in this case.All right. Exceptions will run from the time I issue myformal decision in this case. Is there anything further before
I close the record in this case?MR. JENSEN: No.MS. BUCKLEY: No.MR. WEINBERG. No.ADMINISTRATIVELAWJUDGECULLEN: All right. Therecord is now closed.Whereupon, the proceedings were concluded at 7:00 p.m.APPENDIX BNOTICETOEMPLOYEESPOSTEDBYTHE
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid and protection
To choose not to engage in any of these concertedactivitiesWEWILLNOT
announce increases in wages during the crit-ical period prior to a scheduled election in order to dissuade
our employees in the following appropriate unit from select-
ing the General Drivers & Helpers Local Union No. 554 af-
filiated with the International Brotherhood of Teamsters,
AFLŒCIO as their collective-bargaining representative.All full-time and regular part-time mobile unit assistantI and II™s, mobile unit supply clerks, donor services
technicians I and II™s, and donor specialist I™s employed
by the Employer in its Collection department, at its fa-
cilities located in Omaha, Nebraska, but EXCLUDING
office clerical employees, professional employees,
guards, supervisors as defined in the Act, and all other
employeesWEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of the rights guaranteed them
by Section 7 of the Act.MIDWESTREGIONBLOODSERVICES, ANAF
-FILIATIONOFTHE
AMERICANREDCROSSVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00172Fmt 0610Sfmt 0610D:\NLRB\324.019APPS10PsN: APPS10
